*LANE, J.
An alteration of a bond with the consent of the-parties to it, does not vitiate it: (9 Cranch 37). In this state, it has» been decided that a blank with a signature, seal, and authority to fill up, is void: (1 O. 372). But mere money bonds, executed with-blanks, filled up before negotiated, and received in good faith, are to be treated as commercial or business paper, and the delivery in-blank to a party, as an authority to fill up: (5 O. 222; 5 Mass. 508). This bond is still in blank, not filled up, and the real question is,, can you enlarge the substance of it, by mere innuendo? We think you cannot. What- would be the effect, if the blank -were filled up-by permission of the Common Pleas, or otherwise, we leave untouched,, as the question is not before us.
The demurrer is sustained.
[Seal on commercial paper does not vary its characteristics; Bain v. Wilson, 10 O. S. 14, 19.]